Citation Nr: 1732870	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-32 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating for coronary artery disease status post percutaneous coronary intervention to the LAD and left circumflex (heart disorder) in excess of 10 percent from June 14, 2006, to August 27, 2007; October 1, 2007, to March 16, 2010; May 1, 2010, to April 29, 2014; and June 1, 2014, to present.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1959 to January 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a heart disorder and awarded SMC at the housebound rate.  In April 2017, the RO increased the Veteran's disability rating for the heart disorder and granted an additional period of SMC at the housebound rate.  The Veteran's heart disorder has been rated 10 percent disabling from June 14, 2006, to August 27, 2007; October 1, 2007, to March 16, 2010; May 1, 2010, to April 29, 2014; and June 1, 2014, to present, and 100 percent disabling from August 27, 2007, to October 1, 2007; March 16, 2010, to May 1, 2010; and April 29, 2014, to June 1, 2014.  The Veteran is also in receipt of SMC at the house bound rate from August 27, 2007, to October 1, 2007; March 16, 2010, to May 1, 2010; and April 29, 2014, to June 1, 2014.

In October 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in July 2017, he withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt the Veteran's favor, since the effective date of service connection on June 14, 2006, to January 29, 2016, his heart disorder has manifested by a workload of 3 to 5 METs resulting in dyspnea, fatigue, angina, and dizziness.

2.  Resolving all doubt the Veteran's favor, since January 29, 2016, his heart disorder has manifested by a workload of 1 to 3 METs resulting in dyspnea, fatigue, and angina.

3.  Since January 29, 2016, the Veteran's service-connected heart disorder has been rated 100 percent disabling and his varicose veins of the lower extremities have been independently rated 60 percent disabling.

CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent rating prior to January 29, 2016, to include from June 14, 2006, to August 27, 2007; October 1, 2007, to March 16, 2010; May 1, 2010, to April 29, 2014; and June 1, 2014, to January 29, 2016, for a heart disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a 100 percent rating from January 29, 2016, for a heart disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for SMC based on statutory housebound status from January 29, 2016, to present, are met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Disorder

The Veteran seeks increased ratings for his service-connected heart disorder in excess of 10 percent from June 14, 2006, to August 27, 2007; October 1, 2007, to March 16, 2010; May 1, 2010, to April 29, 2014; and June 1, 2014, to present.

The Veteran's heart disorder has been evaluated under Diagnostic Code 7005.  Under this Code, a 10 percent rating is warranted for CAD resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating, is warranted for CAD resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent.  38 C.F.R. § 4.104.

The Veteran has been in receipt of temporary 100 percent ratings from August 27, 2007, to October 1, 2007; March 16, 2010, to May 1, 2010; and April 29, 2014, to June 1, 2014.

On VA heart examination in August 2011, diagnostic testing revealed that a workload of 3 to 5 METs resulted in dyspnea, fatigue, angina, and dizziness.  The examiner noted that she was unable to separate the impact of the Veteran's comorbid disabilities from those of his service-connected heart disorder.  The examiner also record LVEF at 55 percent.

On VA heart examination on January 29, 2016, diagnostic testing revealed that a workload of 1 to 3 METs resulted in dyspnea, fatigue, and angina.  The examiner noted that she was unable to separate the impact of the Veteran's comorbid disabilities from those of his service-connected heart disorder.  The examiner also record LVEF at 55 to 60 percent.

When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms must be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).  Accordingly, where, as here, the VA examiners were not able to differentiate between service-connected and nonservice-connected causes of the Veteran's METs, the Board must resolve reasonable doubt in the Veteran's favored and attribute the Veteran's METs to his service-connected heart disorder.

Based on the medical evidence of record, the Board finds that an initial 60 percent rating prior to January 29, 2016, to include from June 14, 2006, to August 27, 2007; October 1, 2007, to March 16, 2010; May 1, 2010, to April 29, 2014; and June 1, 2014, to January 29, 2016, for a heart disorder is warranted as a workload of 3 to 5 METs resulted in dyspnea, fatigue, angina, and dizziness. During this period, there is no evidence suggesting that the Veteran's heart disease resulted in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Accordingly, a 100 percent, the next higher rating, is not warranted during this period of the appeal.  See 38 C.F.R. § 4.104.

The Board finds that a 100 percent rating is warranted from January 29, 2016.  The January 2016 VA examination is the earliest evidence that a workload of 1 to 3 METs results in dyspnea, fatigue, and angina.

SMC

SMC on the basis of being housebound is assigned where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, the Board notes the Veteran has been in receipt of SMC at the housebound status from August 27, 2007, to October 1, 2007; March 16, 2010, to May 1, 2010; and April 29, 2014, to June 1, 2014.  As a result of the Board's decision herein, granting a 100 percent rating for heart disease from January 29, 2016, to present, the Veteran meets the criteria for SMC at the housebound rate from January 29, 2016.  In this regard, from January 29, 2016, the Veteran is in receipt of a 100 percent disability for his heart disorder as well as a separate 60 percent rating for his service-connected varicose veins of the bilateral lower extremities.  Under such circumstances, there is no need to establish factually that service-connected disabilities render a veteran substantially confined to his dwelling.  Accordingly, SMC based upon housebound status from January 29, 2016, to present, is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 60 percent rating prior to January 29, 2016, to include from June 14, 2006, to August 27, 2007; October 1, 2007, to March 16, 2010; May 1, 2010, to April 29, 2014; and June 1, 2014, to January 29, 2016, for a heart disorder is granted.

Subject to the law and regulations governing payment of monetary benefits, a 100 percent rating from January 29, 2016, for a heart disorder is granted.

SMC based upon housebound status from January 29, 2016, to present, is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


